Citation Nr: 0101070	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-21 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Whether clear and unmistakable error (CUE) exists in a 
September 1989 Department of Veterans Affairs (VA) Regional 
Office (RO) decision, which denied service connection for 
residuals of burns and cellulitis of the legs, and residuals 
of a sprained left ankle.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel



INTRODUCTION

The veteran had active service from October 1942 to April 
1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision from the Boise, 
Idaho, Department of Veterans Affairs (VA) Regional Office 
(RO) that determined that there was no clear and unmistakable 
error in the September 1989 rating decision that denied 
entitlement to service connection residuals of burns and 
cellulitis of the lower extremities and residuals of a 
sprained left ankle.  

In a February 1999 statement, the veteran made contentions 
which could be construed as raising claims for service 
connection for residuals of burns and cellulitis of the lower 
extremities and for residuals of a left ankle injury.  These 
claims have not been adjudicated by the RO.  Where the 
veteran raises a claim that has not yet been adjudicated, the 
proper course is to refer that issue to the RO.  Bruce v. 
West, 11 Vet. App. 405 (1998).  These issues are, 
accordingly, referred to the RO for adjudication.



FINDINGS OF FACT

1.  In a rating decision dated in September 1989, the RO 
denied service connection for residuals of burns and 
cellulitis of the lower extremities and residuals of a 
sprained left ankle and properly advised the veteran of that 
determination; he did not perfect a timely appeal.

2.  The unappealed September 1989 decision considered the law 
and evidence as it then existed and did not involve an error 
that manifestly changed the outcome.



CONCLUSION OF LAW

The September 1989 RO decision, which denied entitlement to 
service connection for residuals of burns and cellulitis of 
the lower extremities and residuals of a sprained left ankle 
and properly advised the veteran of that determination did 
not contain CUE.  38 U.S.C.A. § 5109A (West Supp. 2000); 38 
C.F.R. § 3.105(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Previous determinations, which are final and binding, will be 
accepted as correct in the absence of clear and unmistakable 
error.  38 C.F.R. § 3.105(a).  

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") propounded a three-pronged 
test to determine whether CUE was present in a prior 
determination:  (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.

The Court has refined and elaborated on that test, stating 
that "CUE is a very specific and rare kind of 'error.'  It 
is the kind of error, of fact or of law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error..."  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  The Court 
continued to state that:

If a claimant-appellant wishes to 
reasonably raise clear and unmistakable 
error there must be some degree of 
specificity as to what the alleged error 
is and, unless it is the kind of 
error...that, if true, would be clear and 
unmistakable error on its face, 
persuasive reasons must be given as to 
why the result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a clear and unmistakable error claim is 
undoubtedly a collateral attack, the 
presumption is even stronger.

Id.  Broad-brush allegations of failure to follow the 
regulations or failure to give due process, or any other 
general, non-specific claim of error cannot meet the 
specificity required to render a claim of CUE meritorious.  
See Fugo at 44; see also Russell, supra.  More recently, the 
United States Court of Appeals for the Federal Circuit has 
held that in order to be CUE, the error must be of a type 
that is outcome determinative.  Glover v. West, 185 F.3d 1328 
(Fed. Cir. 1999).

Laws and Regulations Referable to Service Connection

The relevant laws and regulations referable to the veteran's 
claims for service connection were essentially the same as 
they are today.

Compensation will be paid for disease or injury incurred in 
the line of duty while performing active duty.  38 U.S.C.A. 
§ 1110 (West 1991) (formerly 38 U.S.C.A. § 310).

The provisions of 38 U.S.C.A. § 1154 (West 1991) (formerly 
38 U.S.C.A. § 354) provide as follows:

(a) The Secretary shall include in the regulations 
pertaining to service-connection of disabilities (1) 
additional provisions in effect requiring that in each 
case where a veteran is seeking service-connection for any 
disability due consideration shall be given to the places, 
types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official 
history of each organization in which such veteran served, 
such veteran's medical records, and all pertinent medical 
and lay evidence.

(b) In the case of any veteran who engaged in combat with 
the enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by 
such service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall 
resolve every reasonable doubt in favor of the veteran. 
Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary. 
The reasons for granting or denying service-connection in 
each case shall be recorded in full. 


Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303 (2000).

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b). 

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Record at Time of September 1989 Rating Decision

The evidence of record at the time of the September 1989 
rating decision was as follows:

The veteran's service medical records showed that in October 
1944 the veteran was treated for a sprained left ankle 
sustained when he made a jump from a truck during convoy 
training school.  An X-ray examination was interpreted as 
negative, and it was noted that the ankle was not fractured.  
He was given a profile.  Later in October 1944 he was 
returned to duty.

In July 1945, while stationed in India, the veteran was 
treated for first and second degree gasoline burns of both 
legs.  The burns reached from four inches below the ankles to 
the knees.  He was returned to duty several days later.  In 
September 1945 it was reported that he had developed a 
furuncle below the left knee and was found to have cellulitis 
and swelling about the area.  There was also noted to be a 
necrotic area with ulceration.  The initial diagnosis was 
furuncle with marked cellulitis three inches below the left 
knee.

On examination for separation from service in March 1946, the 
veteran's skin and feet were normal.  There were no reported 
findings referable to cellulitis, burns, or ankle sprain.  

In his initial claim for benefits received in April 1946, the 
veteran did not report burns, cellulitis, or ankle sprain.

In July 1946, the veteran underwent an examination for a 
condition not currently at issue.  There were no findings 
referable to burns, cellulitis or ankle sprain.

In a statement dated in July 1976, Franz H. Siemsen, M.D., 
reported that the veteran had been under his care since 
December 1971.  He related that the veteran reported a 
history of pain, discomfort and disability in his lower 
extremities since service.  The physician further reported 
that he had been treating the veteran for pain with anti-
arthritic injections and medications since 1971.  He 
specifically stated that while it was certainly possible for 
this condition to have existed for many years.  or since 
separation from service, he was unable to verify the 
veteran's reported history prior to 1971.

VA outpatient treatment records dated from October 1976 to 
April 1977 show that the veteran was seen for complaints that 
included left leg pain.  An X-ray study of the knees in April 
1977 was interpreted as essentially negative.

VA and private treatment records dated from February to 
November 1988, show treatment for conditions not at issue.

In April 1988, the veteran, through his representative 
claimed service connection for "first and second degree 
residual burns of gasoline to a bilateral condition of both 
legs from four inches below the knees to the ankles."

In November 1988 the RO requested that the veteran furnish 
information as to any post-service treatment he had received 
for his claimed disabilities.  In response the veteran 
indicated that he had received orthopedic treatment at a VA 
facility between March 1988 and June 1989, and that he had 
received treatment from a private physician for disability of 
both legs from 1950 to 1959.  He further reported that the 
private physician was dead and that all of his records had 
been destroyed.

In the September 1989 rating decision the RO noted the 
history of left ankle sprain, left leg cellulitis, and first 
and second degree gas burns of the right leg in service.  The 
RO concluded that the cellulitis and burns of the legs, and 
sprain of the left ankle were acute and transitory disorders 
not resulting in any permanent disability.


Analysis

In as much as the veteran failed to perfect an appeal of the 
September 1989 RO rating decision, that decision became final 
in the absence of error.  38 U.S.C.A. § 7105(c) (West 1991) 
(formerly 38 U.S.C.A. § 4005(c)); 38 C.F.R. § 20.1103 (2000) 
(formerly 38 C.F.R. § 19.192).

The veteran asserts that since the service medical records 
show that he had cellulitis, sustained burns to his legs and 
experienced a left ankle sprain; and because these conditions 
had caused him problems since service, it was clear and 
unmistakable error for the RO to have denied his claims.  The 
veteran has not alleged and the record does not show that the 
RO considered an incorrect record.  

A remaining question is whether the RO misapplied the law.  
Subsequent to the RO's decision the courts have held that in 
order to grant service connection under the provisions of 
38 U.S.C.A. § 1110, there must be competent evidence of 
current disability and of a nexus between the current 
disability and a disease or injury in service.  Hickson v. 
West, 12 Vet. App. 247 (1999); see Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) (holding that a grant of service 
connection required competent evidence of current 
disability).

At the time of the RO's 1989 decision, there was no competent 
evidence of a current disability from the burns, cellulitis 
or ankle sprain reported in service.  Some of the veteran's 
contentions could be read as asserting that he had a 
continuity of symptomatology since service; however, he would 
not have been competent to diagnose those symptoms as being 
manifestations of a current disability.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).

Of course the court decisions referred to above were not 
promulgated until after the RO's rating decision.  However, 
it would have been reasonable for the RO to apply existing 
law in a manner consistent with those subsequent decisions.  
The RO's finding that the inservice injuries did not result 
in any permanent disability was consistent with the evidence 
then of record.

The veteran has pointed out that the RO listed his claimed 
disabilities as "NSC" (not service connected) on the rating 
sheet.  He asserts that this listing showed that the RO 
concluded that he had a current disability.  It is clear from 
the rating decision that the RO had essentially found he had 
no current disability from the inservice injuries.  It must 
also be noted that the listing of burns and cellulitis of the 
lower extremities and residuals of sprain of the left ankle 
was followed by the notation "not found [on] last exam."  

The veteran did report in April 1989 that he was receiving 
orthopedic treatment at the Seattle VA Medical Center.  It 
appears that the RO sought those records in August 1989.  The 
only record received was a notice to the veteran that he was 
to undergo surgery in September of an unspecified year.  The 
Seattle VA Medical Center subsequently informed the RO that 
the veteran had been admitted in September 1989 for treatment 
of a loose total left knee replacement.  It does not appear 
that there was a lapse in the duty to assist the veteran that 
would rise to the level of a grave procedural error.  See 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); Tetro v. 
Gober, 14 Vet App 100 (2000).

Ultimately, the Board must find that the RO applied the 
correct law to the correct facts as they were then known, and 
that it did not make an error that was outcome determinative.  
Accordingly, the Board is unable to find that the September 
1989 rating decision denying service connection for burns and 
cellulitis of the legs, and residuals of a left ankle sprain 
involved CUE.


ORDER

No CUE exists in the RO's September 1989 rating decision, 
which denied service connection for residuals of burns and 
cellulitis of the legs, and for residuals of a sprain of the 
left ankle.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

